Citation Nr: 0412854	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for bilateral eclipse 
burns of both foveae, currently evaluated as 90 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1985 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination by 
a Department of Veterans Affairs (VA) Regional Office (RO).

In a VA Form dated in July 2003, the veteran's representative 
refers to a claim for special monthly compensation under 38 
U.S.C.A. § 1114(m) (West 2002).  This matter is hereby 
referred to the RO for appropriate action. 


REMAND

Although the veteran was afforded a VA examination in March 
2003, the report of that examination refers to the veteran's 
exaggerated responses to certain testing.  On the other hand, 
the veteran's representative contends that the examination 
was not conducted properly.  At any rate, it appears clear 
that the disability picture portrayed by the March 2003 
examination may not be accurate.  Given the medical 
complexity of the issue, the Board is unable to find that the 
record as it stands allows for informed appellate review.  
Additional testing is necessary.

With regard to the veteran's cooperation at the examination, 
the Board stresses that while VA has a duty to assist him, he 
is also under the obligation to cooperate so that adequate 
and accurate special testing can be accomplished.  See 
generally Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is necessary, the veteran's 
cooperation is essential to the accuracy of the examination 
results. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for a 
special VA eye examination for purposes 
of ascertaining whether an increased 
rating is warranted.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  Appropriate tests should be 
conducted pursuant to all applicable 
regulations.  All examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
the veteran's service-connected bilateral 
eye disability.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


